Citation Nr: 0932630	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1982 to April 1986, from November 1989 to September 
1990, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine, which, in pertinent part, denied the benefit 
sought on appeal, even on a temporary basis.  Jurisdiction 
has since been transferred to the Regional Office in Togus, 
Maine (RO).  


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling, a chronic low 
back strain, rated as 10 percent disabling; a skin condition 
(tinea cruris), assigned a noncompensable rating; and 
hypertension, assigned a noncompensable rating.  The combined 
evaluation is 60 percent, where the disabilities do not 
result from the same etiology. 

2.  The evidence of record shows that the Veteran is 
currently employed; there is no evidence that supports a 
referral for extra-schedular considerations. 


CONCLUSION OF LAW

The criteria for entitlement to total disability due to 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board notes that the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores vs. 
Peake, 22 Vet. App. 37 (2008), which spoke to the claims for 
an increased rating, also is applicable to claims for TDIU.  
A TDIU claim in essence is an increased rating claim.  Norris 
v. West, 12 Vet. App. 413, 420 (1999).  In Vazquez-Flores, 
the  Court determined that, at a minimum, adequate VCAA 
notice for such cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores, 22 Vet. App. at 43.  

Where there is a VCAA notice deficiency, the United States 
Supreme Court (Supreme Court) in Shinseki v. Sanders, has 
held that not all VCAA notice errors will not be presumed 
prejudicial to the Veteran.  556 U.S. ___, No. 07-1209 
(2009).  The Supreme Court agreed with the Court that the 
only harmful VCAA error is where the Veteran has not been 
adequately informed on how to substantiate his claim; 
whereas, the notice errors pertaining to who obtains what 
evidence and informing the Veteran that he can submit 
additional information are not harmful unless the Veteran 
states otherwise.  Id.  Where the notice error was not 
harmful, and the Veteran has not otherwise indicated that it 
was, the Board can address the matter without further remand. 

Some methods of demonstrating that the purposes of VCAA 
notice was not frustrated include: showing that any defect in 
notice was cured by actual knowledge on the part of an 
appellant that certain evidence (missing information or 
evidence needed to substantiate the claim) was required and 
that the appellant should have provided it; establishing that 
a reasonable person could be expected to understand what was 
still needed based on the notice provided; or demonstrating 
the impossibility of a benefit being awarded as a matter of 
law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
see also, George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

Here, prior to the October 2005 rating decision, VA sent the 
Veteran a notice letter in August 2005 that apprised him as 
to his and VA's respective duties for obtaining evidence.  
This notice letter also informed him that in order to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
in the severity of his condition.  In addition, the letter 
also provided the Veteran with the specific disability 
percentage requirements pertaining to TDIU claims.  In a 
March 2006 notice letter, the Veteran was informed how VA 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the March 2006 Dingess notice was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the notice provided 
in the April 2006 letter complied with the requirements of 
Dingess, supra, and after the notice was provided, the case 
was readjudicated and a June 2006 statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

With regard to the notice requirements outlined in Vazquez-
Flores, the Board acknowledges that the neither of the notice 
letters appears to strictly comply with the Court's holding 
in Vazquez, supra; however, the Board finds that the Veteran 
is not prejudiced by this.  It is important to keep in mind 
that he is represented by the Disabled American Veterans, 
which the Board presumes has a comprehensive knowledge of VA 
laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 
38 of the Code of Federal Regulations.  In addition, the 
Veteran and his representative were provided copies of the 
rating decision at issue on appeal, a statement of the case, 
and a supplemental statement of the case, all of which 
combined to inform him of the evidence considered, a summary 
of adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluating his claim for TDIU.  

Further, the Veteran has provided evidence which demonstrates 
actual knowledge that he must provide evidence demonstrating 
the effect of his disability on his employment that would aid 
in substantiating his claim.  The Veteran has submitted his 
own statements that demonstrate how his service-connected 
disabilities has affected his employment.  In his June 2006 
substantive appeal (VA Form 9), the Veteran stated that his 
PTSD symptoms made it difficult work with others to the 
extent that his doctor recommended that he not return to 
work.  In addition, the Veteran's Representative demonstrated 
an understanding of the effect of the Veteran's service-
connected disability on his daily life.  In the July 2009 
informal appeal, the Veteran's Representative stated that 
Veteran's disabilities have affected his ability to complete 
a higher education.  All of this demonstrates actual 
knowledge on the part of the Veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
Veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his 
increased-rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records. 

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not provide the veteran with an examination in 
connection with his claim for TDIU; however, the Board finds 
that an examination was not necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claim of entitlement to a TDIU rating, 
the Board finds that there is sufficient evidence of record 
to make a decision on the claim, and a VA examination is not 
required.  The record clearly documents the Veteran's 
service-connected disabilities.  The evidence of record does 
not show that the Veteran has current or recurrent symptoms 
from service-connected disabilities that prevent him from 
obtaining and retaining employment.  Rather, the evidence of 
record shows that the Veteran is currently employed. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, pertinent VA and non-VA 
medical records and examination reports, and oral testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran asserts that his service-connected disabilities 
have prevented him from working at substantially gainful 
employment.  As explained further below, the Board finds that 
the evidence of record does not support an award of TDIU. 

In the June 2005 formal application or individual 
unemployability, the Veteran reported that he was unable to 
work due to PTSD symptoms that affected him full time in 
January 18, 2005.  He stated that he last worked on June 6, 
2005 as a first class electrician at Frazer Paper.  He 
reported that he completed four years of high school and two 
years of college education.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the Veteran from 
retaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

In the case of disabilities which have undergone some recent 
improvements, a rating of TDIU may be made, provided: (1) 
that the disability in the past has been of sufficient 
severity to warrant a total disability rating; (2) that the 
disability has required extended, continuous, or intermittent 
hospitalization, or has produced total industrial incapacity 
for at least one year, or be subject to recurring, severe, 
frequent, or prolonged exacerbations; and (3) that the 
disability, despite the recent improvements of physical 
condition, will render the Veteran unable to effect an 
adjustment into a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(3).  In this regard, due consideration 
will be given the history of the Veteran's service-connected 
disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation because of service-connected 
disabilities, and consideration is given to the veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board notes that 
although it does not have the authority to assign an extra-
schedular total disability rating for compensation purposes 
based on individual unemployability in the first instance, it 
does have the authority to perform a threshold inquiry into 
whether the Veteran's situation warrants a referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extra-schedular 
considerations.   Thun v. Shinseki, 572 F.3d 1366 (2009). 

Service connection is currently in effect for the following 
disabilities: PTSD, currently rated as 50 percent disabling, 
a chronic low back strain, currently rated as 10 percent 
disabling; a skin condition (tinea cruris), currently 
assigned a noncompensable rating; and hypertension, currently 
assigned a noncompensable rating.   After combining these 
ratings under 38 C.F.R. § 4.25, the Veteran does not meet the 
minimum schedular threshold requirement (the combined 
evaluation is 60 percent, where the disabilities do not 
result from the same etiology) under 38 C.F.R. § 4.16(a).  

Since the Veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. § 4.16(a), the Board must consider 
whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R. § 4.16(b).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors bearing on the issue must 
be addressed.  38 C.F.R. § 4.16(b) (2008).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's claims folder contains his medical treatment 
records from Cary Medical Center, VA Medical Center in Togus 
(VAMC), the Caribou Vet Center, and from Dr. Mulrenin at 
Northern Maine Medical Center.  A review of the Veteran's 
medical treatment records shows that he has received 
treatment for service-connected PTSD and hypertension from 
January 2005 to June 2006.  

The record also shows that the Veteran was admitted for 
inpatient treatment at Cary Medical Center from January 18, 
2005 to January 20, 2005 for conditions including 
hypertension and dizziness.   The result from a February 2005 
diagnostic report at Northeast Cardiology Associates shows 
that the Veteran had a normal echocardiogram, although 
technically limited.  In a February 2005 VA treatment record 
from VAMC, the Veteran's dizziness was later associated as a 
symptom of his PTSD.  

In a February 2005 VA mental health treatment record, the VA 
psychiatrist noted that the Veteran continued to complain of 
dizziness, lightheadedness, panic attacks, insomnia, and 
depression.  The Veteran reported that he was currently on 
temporary sick leave from his employment at Frazer Paper 
because of his symptoms related to his recent hospital 
admission.  The VA psychiatrist recommended that the Veteran 
seek psychotherapy treatment at the Caribou Vet Center. 

In a May 2005 VA mental health treatment record, the VA 
psychiatrist recorded that although the Veteran complained of 
sleep impairment, irritability and depression, the Veteran 
felt that he was able to return to work.  In a letter 
associated with the May 2005 treatment record, the VA 
psychiatrist stated that the Veteran's overall mental health 
conditions continued to improve, and he could return to a 
forty-hour work week on May 9, 2005. 

In a June 2005 VA mental health treatment record, the 
examiner noted that the Veteran had returned to work on May 
9, 2005, but the Veteran complained that he felt it was 
difficult to work with his co-workers.  The Veteran reported 
that he has taken another leave from work.  In a letter 
associated with the June 2005 treatment record, the VA 
psychiatrist stated that since the Veteran's return to work 
his condition has deteriorated significantly.  The VA 
psychiatrist noted that the Veteran would require additional 
therapy, to include the month-long PTSD Program at VAMC.  The 
VA psychiatrist concluded the following: "For medical 
reasons, and to allow for more intensive treatment and 
recovery at the Togus VA, please excuse him from work from 
6/7/05 through 9/5/05." 
 
The treatment records from VAMC showed that the Veteran 
participated in the four-week PTSD Program at VAMC from July 
5, 2005 to July 29, 2005.  During the hospitalization, the 
Veteran was treated with psychotherapy and medication. 

In September 2005, the Veteran was afforded a VA psychiatric 
examination to evaluate the severity of his PTSD symptoms.  
In that examination report, the examiner noted that the 
Veteran reported that he had "a real bad summer" and was 
admitted into the PTSD Program.  The Veteran reported that he 
expected to return to work the following week.  On mental 
status examination, the examiner reported that the Veteran 
had some difficulty with his concentration; he had occasional 
flashbacks and nightmares; his mood was depressed; and he his 
speech was rambling.  The examiner noted that there was no 
evidence of delusion and suicidal or homicidal thoughts.  The 
examiner found that the Veteran's PTSD symptoms moderately 
impaired his industrial capacity and social function. 

In a November 2005 letter associated with the Veteran's VA 
treatment records, the VA psychiatrist stated that the 
Veteran's condition was stable and he was able to continue 
working a forty-hour work week.  An April 2006 VA mental 
health treatment record shows that the Veteran was employed 
and able to work. 

The private treatment records from Caribou Vet Center dated 
February 2005 to April 2006 show that the Veteran received 
treatment for his PTSD symptoms, similar to those mentioned 
above. 

The record also contains the private psychiatric treatment 
records from Dr. Mulrenin dated April 2006 to June 2006.  
Those treatment records show that the Veteran continued to 
seek psychotherapy treatment for his PTSD symptoms.  None of 
the treatment records shows that the Veteran was required to 
leave work because of his PTSD symptoms.

The ultimate question here is whether the record reflects 
some factors beyond the criteria for schedular consideration 
due to the Veteran's service-connected disabilities, so that 
he may prevail on a claim for TDIU on an extra-schedular 
basis.  Here, however, there is no evidence regarding the 
Veteran's situation which would warrant referral of this case 
for extra-schedular consideration. 

 In making this determination, the Board notes that the 
Veteran's service-connected disabilities have affected his 
ability to work.  The evidence of record shows that the 
Veteran was medically excused from work for about three 
months, and during that time period, he participated in a 
four week day program at VAMC which precluded him from 
working.  The evidence of record, however, does not show that 
the Veteran's situation is outside the normal factors 
contemplated by the regular schedular rating criteria.  The 
evidence of record does not show that the Veteran is not 
capable of performing the physical and mental acts required 
for employment.  Rather, the most recent evidence indicates 
that the Veteran is currently employed.  There is no other 
competent evidence of record that supports referral for 
consideration of a TDIU on an extra-schedular basis.  

The recent evidence of record does not show that there is 
evidence to warrant referral for consideration of a TDIU on 
an extra-schedular basis.  38 C.F.R. § 4.16(b).  

The Board is cognizant of the Veteran's honorable service.  
However, the Board is bound in its decisions, by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the General Counsel of the VA.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2008).  
The Veteran's service-connected disabilities have a combined 
rating of 60 percent and are not of the same etiology; 
therefore, the Veteran has not met the statutory criteria for 
entitlement to TDIU.  

Further, there has been no evidence submitted regarding the 
Veteran's situation which would warrant referral of this case 
for extra-schedular consideration.  Although the Board 
acknowledges that the Veteran has received treatment for his 
service-connected disabilities, there is no evidence that he 
has been rendered unable to obtain or maintain substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disorders.  To the contrary, the evidence demonstrates that 
the Veteran continues to work full-time.  The claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability must be 
denied.  

The Board considered the applicability of the "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to TDIU due to service-connected disabilities is 
denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


